Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 4/22/2022.
Claims 1-20 are presented for examination.
Allowable Subject Matter
Claim 1-20 are allowed.
	The invention pertains to: a particular communication decision tree that is defined based on the updated canvas that, when implemented and in response to detecting that a given trajectory associated with particular profile data has extended to a particular decision action represented by the switch visual element, triggers using the machine-learning technique and learned parameter data to process the particular profile data to produce a machine-learning result indicating which10 one of the first and second particular communication specifications is to be applied for a content transmission. The implementation further triggers transmitting content to a user device 
associated with the trajectory, the transmission being in accordance with the one of the first and second particular communication specifications as indicated in the machine-learning result.
	The prior art of record teaches:
	Srinivasan et al. (7,392,162) teaches a Decision Tree (DT) icon 509. When the designer drops an instance of the DT component (DT icon 509) on Drawing Canvas 402 from Tool Palette 403, a flowchart item with cross-hashed lines appears. Double click on this flowchart item brings up a properties screen for DT (shown in FIG. 11). Once the properties have been specified and the designer clicks on an OK tab of the properties screen, the flowchart item's hashed lines get removed with a display label as specified in the properties screen for DT. Thereafter, a double click on the flowchart item brings up a Tasks screen (an example of a Tasks screen is shown in FIG. 15).
	Phillips (2014/0358828) teaches a machine learning module is configured to process different instances of data using machine learning to produce one or more results. The different instances of data may comprise different values for one or more actionable features. A recommended action module is configured to select one or more recommended actions for achieving a goal associated with the machine learning. The recommended action module may select the one or more recommended actions based on the one or more results. An action plan interface module is configured to provide an action plan associated with the one or more recommended actions.
	Mathis (2017/0061472) teaches facilitating the building of a decision tree and selection of presentation style to provide content.
	 CN 105631707 teaches identifying application to deliver to a user using historical delivery data analyzed using a regression model and a decision tree.
	Zendesk, article titled “Guide; Zendesk’s New Solution that Uses Machine Learning to Resolve Customer Queries” teaches new solution that uses machine learning to resolve customer queries The Knowledge Capture app converts customer interactions into an opportunity for agents to capture and share information that enriches the knowledge base. agents can share their collective knowledge with their customers and peers mere effectively, reducing the errors caused by outdated information and improving the quality of the self service content overtime. According the Zendesk, companies can use the Knowledge Capture app to increase efficiency of capturing know-how and improve insights on knowledge usage. Answer Bot According the company, Answer Bot utilizes information from the knowledge base, combined with advanced machine learning technology, to automate responses to customer inquiries for better service outcomes. It uses deep learning technology te improve self-service efficiency by responding the customers’ questions with relevant knowledge base articles before they ever reach an agent. It also provides mere informed answers automatically and gets smarter with every answer delivered. The company states that enterprises can use Answer Bot the improve the customer experience and allow agents the focus on complex tasks and customer relationships through automation. Zendesk claims that the Answer Bot will be first available for email and extended to other channels such as Web Form, Web Widget, and Chat over time.
	The references alone or in combination fail to teach the following limitations: 
	a switch element that represents a decision action to identify a communication specification using machine learning" and " a set of connection visual elements, each of the set of connection visual elements being an instance of the connection visual element, a first connection of the set of connection visual elements connecting the switch visual element to the first communication visual element, a second connection of the set of connection visual elements connecting the switch visual element to the second communication visual element, the set of connection visual elements indicating that potential results of execution of the machine-learning technique at the switch visual element include a first result that triggers a communication transmission having the first particular communication specification and a second result that triggers a communication transmission having the second particular communication specification, and defining a particular communication decision tree based on the updated canvas that, when implemented and in response to detecting that a given trajectory associated with particular profile data has extended to a particular decision action represented by the switch visual element, triggers: using the machine-learning technique and learned parameter data to process the particular profile data to produce a machine-learning result indicating which one of the first and second particular communication specifications is to be applied for a content transmission"
	Conclusion
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715. The examiner can normally be reached Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688